Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 8/21/2019 and 2/20/2020.  An initialed copy is attached to this Office Action.
Election/Restrictions
Claims 8-11 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2017/0145737 A1), of record, and in further view of Chidiac et al., (US 2018/0038158 A1).
With respect to Claim 1, Hasegawa teaches an invisible light blocking structure, comprising: a first transparent substrate (51, Figure 1) having a first bottom side (bottom of 51, Figure 1) and a first upper side (upper side of 51, Figure 1); a metal layer (20, Figure 1) disposed on the first bottom side (see Figure 1) and having a first metal side facing away from the first transparent substrate (see Figure 1), wherein the first upper side faces away from the metal layer (see Figure 1); a transparent protecting layer (21, Figure 1) disposed on the first metal side (see Figure 1), wherein the transparent protecting layer has a first protecting side facing away from the first transparent substrate (see Figure 1); 
Hasegawa fails to teach an invisible light blocking unit disposed on at least one of the first protecting side and the first upper side, wherein the invisible light blocking unit has cesium tungstate.
Chidiac et al., teach a method and device capturing and converting solar heat from infrared absorbing coatings on transparent surface (abstract) with an invisible light blocking unit (2, Figure 1) disposed on at least one of the first 
Therefore it would have obvious that one skilled in the art at the effective date of the invention to combine the teachings of Hasegawa having an invisible light blocking structure with the teachings of Chidiac et al., having an invisible light blocking unit having cesium tungstate for the purpose of cesium tungstate having strong absorption of UV light.
With respect to Claim 2, Hasegawa teaches the invisible light blocking structure of claim 1.
 Hasegawa fails to teach wherein the invisible light blocking unit is disposed on the first protecting side.
Chidiac et al., teach a method and device capturing and converting solar heat from infrared absorbing coatings on transparent surface (abstract) with an invisible light blocking unit (2, Figure 1) disposed on at least one of the first protecting side and the first upper side (see Figure 1), wherein the invisible light blocking unit is disposed on the first protecting side.
Hasegawa discloses the claimed invention except for the rearrangement of the first protecting side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first protecting side, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first protecting side or the 
With respect to Claim 3, Hasegawa teaches the invisible light blocking structure of claim 2.
 Hasegawa fails to teach wherein the invisible light blocking unit comprises an infrared light blocking layer, and the infrared light blocking layer comprises: a cesium tungstate film containing the cesium tungstate.
Chidiac et al., teach a method and device capturing and converting solar heat from infrared absorbing coatings on transparent surface (abstract) with an invisible light blocking unit (2, Figure 1) comprises an infrared light blocking layer (4, Figure 1) and the infrared light blocking layer comprises: a cesium tungstate film containing the cesium tungstate (¶[0018]).
Therefore it would have obvious that one skilled in the art at the effective date of the invention to combine the teachings of Hasegawa having an invisible light blocking structure with the teachings of Chidiac et al., having an invisible light blocking unit (¶[0023]) having cesium tungstate (¶[0018]) for the purpose of cesium tungstate having strong absorption of UV light.
Allowable Subject Matter
Claims 4-7, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 4, though Hasegawa (US 2017/0145737 A1), of record, in view of Chidiac et al., (US 2018/0038158 A1) disclose “the invisible light blocking structure of claim 2, wherein the invisible light blocking unit comprises an infrared light blocking layer, and the infrared light blocking layer;” Hasegawa in view of Chidiac et al., fails to teach or suggest the aforementioned combination further comprising “the infrared light blocking layer comprises: a cesium tungstate-containing silicone sealant, comprising: a polymer-containing silicone sealant colloid, comprising silane resin-containing group, acrylic resin-containing group, polyurethane-containing group and epoxy resin-containing group; and a plurality of nanoparticles dispersed uniformly in the polymer silicone-sealant colloid and containing the cesium tungstate.”
With respect to Claim 5, though Hasegawa (US 2017/0145737 A1), of record, in view of Chidiac et al., (US 2018/0038158 A1) disclose “the invisible light blocking structure of claim 2, wherein the invisible light blocking unit comprises an infrared light blocking layer, and the infrared light blocking layer;” Hasegawa in view of Chidiac et al., fails to teach or suggest the aforementioned combination further comprising “a self-cleaning layer disposed on the first upper side and having fluorine.”
With respect to Claim 6, though Hasegawa (US 2017/0145737 A1), of record, in view of Chidiac et al., (US 2018/0038158 A1) disclose “the invisible light blocking structure of claim 2, wherein the invisible light blocking unit comprises an infrared light blocking layer, and the infrared light blocking layer;” Hasegawa in view of Chidiac et al., fails to teach or suggest the aforementioned combination further comprising “a second transparent substrate, wherein the invisible light blocking unit comprises: an ultraviolet and infrared light blocking layer having a first blocking side facing away from the transparent protecting layer and comprising: a polyvinyl butyral resin; an organic ultraviolet light blocking component dispersed in the polyvinyl butyral resin; and a plurality of nanoparticles dispersed in the polyvinyl butyral resin and containing the cesium tungstate; wherein the second transparent substrate is disposed on the first blocking side
With respect to claim 7, this claim depends on claim 6 and is allowable at least for the reasons stated supra.
With respect to Claim 12, With respect to Claim 6, though Hasegawa (US 2017/0145737 A1), of record, in view of Chidiac et al., (US 2018/0038158 A1) disclose “the invisible light blocking structure of claim 11,” Hasegawa in view of Chidiac et al., fails to teach or suggest the aforementioned combination further comprising “wherein the ultraviolet light blocking layer is disposed between the metal layer and the first transparent substrate, and the second transparent substrate is disposed between the ultraviolet light blocking layer and the metal layer.”
With respect to claim 15, this claim depends on claim 12 and is allowable at least for the reasons stated supra.
With respect to Claim 18, though Hasegawa (US 2017/0145737 A1), of record, in view of Chidiac et al., (US 2018/0038158 A1) disclose “the invisible light blocking structure of claim 11,” Hasegawa in view of Chidiac et al., fails to teach or suggest the aforementioned combination further comprising “wherein the ultraviolet light blocking layer comprises: a polyvinyl butyral resin; and an organic ultraviolet light blocking component dispersed in the polyvinyl butyral resin.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chidiac et al.,(US 2018/0038158 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872